Citation Nr: 0719012	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  02-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip, as secondary to the service-connected bilateral 
pes planus.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, as secondary to the 
service-connected bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee 
disability, as secondary to the service-connected bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board remanded the claims for entitlement to service 
connection for the lumbar spine disorder and arthritis of the 
right hip for further development in a December 2003 Board 
decision that disposed of an additional issue of entitlement 
to an increased rating for bilateral pes planus that was also 
on appeal.  

While the appeal was pending, the veteran perfected a claim 
for entitlement to service connection for a bilateral knee 
disorder, that was denied by the RO in an August 2004 rating 
decision.  The Board notes that although this rating only 
indicated that it was denying service connection for the 
right knee, the veteran had claimed service connection for a 
disorder of both knees, and the reasons and bases of this 
August 2004 rating, plus the statement of the case and 
supplemental statement of the case adjudicated this matter as 
a bilateral knee disability.  It has been certified to the 
Board as bilateral knee disability.  Thus, the Board will 
address this matter as entitlement to service connection for 
a bilateral knee disability.    

In December 2006, the Board remanded the issues of service 
connection for degenerative disc disease of the lumbosacral 
spine and for a bilateral knee disability for further 
development.  This matter has been returned to the Board for 
further consideration for further appellate consideration.   

The issues of service connection for degenerative disc 
disease of the lumbosacral spine and for a bilateral knee 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
arthritis of her right hip was aggravated by her service-
connected bilateral pes planus.    


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
arthritis affecting the right hip is proximately due to 
service-connected bilateral pes planus of the feet.  38 
U.S.C.A. §§ 1131, 5103,5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. 
§§ 3.159. 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the VA notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to secondary service connection was received in February 
2001.  Following adjudication of the claim in September 2001, 
the RO, provided initial VA notice as it applies to this 
claim, in a June 2006 letter.  In this letter, the veteran 
was told of the requirements to establish service connection, 
of the reasons for the denial of her claim, of her and VA's 
respective duties, and she was asked to provide information 
in her possession relevant to the claim.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
her.  The veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.    

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2006).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records, and examination reports.  The most recent 
examinations of January 2005 and April 2005 included review 
of the records and examination of the veteran.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson,   19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this claim in the 
duty to assist letter dated in June 2006.  

Thus, the Board finds that no additional evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis, is manifest 
to a compensable degree within a year of discharge, there is 
a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 
Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran contends that she is entitled to service 
connection for arthritis of the right hip, to include as 
secondary to service-connected bilateral pes planus.  

Service medical records reflect treatment for the veteran's 
service-connected disorders of the feet throughout service.  
Service medical records also reflect that in January 1979 the 
veteran was seen for complaints of right hip pain in the 
morning and complaints of walking pain intermittently for one 
month.  Physical examination revealed the right hip to be 
positive for Patrick's test, pubic rami tenderness, greater 
trochanter tenderness, and pain with external rotation.  All 
reactions were mild.  She was sent for X-ray study to rule 
out stress fracture.  Her gait was within normal limits.  X-
ray study of the hip was within normal limits.  Another 
January 1979 record also shows complaints of right hip pain 
for one month, with plans to send her to physical therapy for 
evaluation and treatment.  Subsequent service medical records 
are silent for any right hip disorders and her August 1981 
separation examination revealed normal lower extremity and 
musculoskeletal examination.  

VA examinations of October 1982, August 1984, October 1984, 
November 1985 and May 1986 were limited to her service-
connected bilateral pes planus disability with no mention of 
hip disorders.  Likewise, VA treatment records from 1996 to 
1998 made no mention of complaints related to the right hip.  
Similarly, a November 1997 VA examination was noted to 
mention that the veteran had essentially a normal gait with 
no limp.  

The earliest evidence of post-service right hip problems are 
shown in postal retirement records which included an October 
1995 private medical record where the veteran was seen in a 
three month interval.  She was said to be doing about the 
same.  Her main complaint was pain affecting the right hip 
and right low back.  The examination showed increased pain 
both on internal and external rotation of the right hip.  

Post-service evidence of right hip complaints are also shown 
in private medical records from early 1998, such as a 
February 1998 treatment record wherein the veteran complained 
of right hip pain, with a history of having slipped and 
fallen on some ice while working as a letter carrier in 
January 1998.  She landed on her right hip and back in this 
fall.  She indicated that she completed her work but had 
increased pain over the weekend.  She said the pain had 
worsened since the onset.  She also indicated she had a 
previous back injury in 1996 when a chair she was sitting on 
collapsed.  Following physical examination she was diagnosed 
with right piriformus strain and right L4-5, L5-S1 multifidus 
strain.  On follow up in March 1998 her right piriformis 
muscle was tender but less than in previous evaluations.  She 
was moving with a much more fluid component to her gait.  She 
showed significant improvement in change to her position with 
regards to pain.  The impression was apparent resolution of 
the L4-5 and L5-S1 multifidus strains and improving right 
piriformis strain.  

In April 1998 she returned with complaints that her pain 
showed no significant improvement, although she improved her 
range of motion.  Her pain was primarily in her right groin 
with radiation to the right buttock.  On examination she had 
a positive Faber's test which indicates hip pathology.  
Internal and external rotation of the hip were at 90 degrees.  
Flexion increased and reproduced her pain.  The impression 
was resolved lumbar strain, resolved piriformis strain, 
although this muscle still remained significantly tight.  It 
was apparent that her primary pain generator at this point 
was her right hip joint.  This deserved further evaluation 
and plans for X-ray study for any degenerative joint disease 
(DJD) were made.  X-rays of her hips revealed moderate DJD.  
There was no evidence of fracture or dislocation.  

On follow up in May 1998 there was no significant change in 
her pain.  The impression was resolved lumbar strain, 
resolved periformis strain and right hip DJD.  Also in May 
1998 she again related that she injured her right hip and 
back in January 1998 in a fall at work as a mail carrier.  
Her hip pain had gotten worse since the onset.  Another May 
1998 treatment record reflect the veteran returned with 
complaints of ongoing pain and discomfort in her hips, 
greatest in her right hip.  She related that she had no pain 
prior to her fall at work.  She complained rather 
consistently of pain in the inguinal region of the right hip.  
Bone scan revealed mild but definably increased uptake in the 
right hip and to a slightly less extent in the left hip.  
Magnetic resonance imaging (MRI) impression was basically 
normal.  The impression was early degenerative arthritis of 
the hips, status post fall.  She returned again with 
complaints of ongoing pain and discomfort and related that 
her hip was the result of a work injury or at the very least 
an aggravation of a preexisting condition.  Records from July 
and August 1998 reflect complaints of right hip pain after 
she fell in January 1998 with increased problems with the low 
back and right hip.  A September 1998 follow-up revealed 
ongoing complaints of right hip pain and pain down the right 
leg, with X-rays showing very early arthritic changes in the 
right hip.  

Private treatment records reflected complaints of persistent 
right hip pain through December 1998 and August 1999.  The X-
ray study of August 1999 showed some progression of the 
arthritic change in her right hip.  There was a linear line 
about the femoral neck region which was somewhat suggestive 
of an old hairline fracture of the hip, although she had an 
almost similar line in the left hip.  The diagnosis was 
osteoarthritis/post traumatic arthritis in the right hip.  A 
February 2000 X-ray study diagnosed degenerative arthritis of 
the right hip.  In March 2000 she returned for follow-up 
following arthroscopy of the left knee.  Her hip pain had 
improved somewhat with decreased activity.  In May 2000, she 
complained of back discomfort with pain spreading to both 
hips.  In October 2000 she was still complaining of right hip 
pain, with prior X-rays noted to show mild to moderate 
arthritic change in her right hip.  

The report of a June 2001 VA examination discussed the 
veteran's service connected bilateral pes planus, as well as 
a post-service left knee arthroscopy in March 2000, and also 
noted that she had pain in her right hip, with private X-rays 
noted to have been taken which indicated mild to moderate 
arthritic change.  This examination did not address causation 
of her right hip complaints.  

Private treatment records from September 2001 reflect that 
the veteran reported ongoing pain and discomfort in her right 
hip, with a past medical history that included 
osteoarthritis, post-traumatic arthritis in the right hip.  
On physical examination, she walked with an antalgic gait.  
Range of motion of the hip was still quite good.  X-ray 
showed that there had been more minimal progression of the 
arthritic change with thickening of the femoral neck and some 
narrowing of the hip joint.  Extreme arthritic change was not 
present.  The impression was changes compatible with 
arthritis of the hip.

VA treatment records from November 2001 likewise revealed 
complaints of right hip problems, with discussions about 
possibly undergoing hip replacement noted, although she was 
not yet willing to have it.  A January 2002 private medical 
record revealed that on recheck of the right hip and 
evaluation and treatment of new left knee complaints as well 
as right foot complaints, she was noted to walk with a 
gluteus medius limp on the left and antalgic gait on the 
right.  Her hip revealed a markedly positive Faber test with 
marked pain on range of motion.  X-ray study revealed 
moderate osteoarthritis on both hips, worse on right.  The 
pertinent diagnosis was osteoarthritis hips, bilateral right 
greater than left.  

VA and private records from 2003 through March 2004 reflect 
ongoing complaints of right hip pain and discomfort, with a 
continued diagnosis of degenerative arthritis of the right 
hip.  

None of the VA or private treatment records subsequent to 
1998 reflect any findings or opinions regarding the possible 
causation of the right hip pathology.  The records from 1998 
suggest that the right hip problems were either caused or at 
least aggravated by the post-service slip and fall at work in 
January 1998. 

The report of a July 2004 VA joints examination did not fully 
address the veteran's claimed right hip disorder, other than 
noting that she injured her right hip in a fall in 1998 that 
injured her back.  On range of motion testing of her back, it 
was noted that bending to the right produced some right hip 
pain.  Her diagnoses included DJD hips, bilaterally.  No 
etiology opinion was given regarding the right hip.  

The report of a January 2005 VA examination was conducted by 
the same nurse practitioner who did the July 2004 
examination.  This examination included a medical history of 
pes planus.  A history of a fall at work post-service was 
noted, as was a history of lumbar spine pathology.  Regarding 
her right hip, she complained that she was still having right 
hip pain.  On physical examination, palpation about the hips 
caused some pain, on palpation on the greater trochanter 
area.  There was no crepitus or subluxing of the right hip 
with repetitive range of motion exercises.  Flexion was to 
100 degrees, extension was full, abduction was about 40 
degrees and adduction was 20 degrees.  There was mild pain in 
the right hip on these motions.  These maneuvers were 
repeated and range of motion was maintained without 
increasing pain or fatigue.  The diagnosis was DJD of the 
hips bilaterally pending X-ray review.  

The examiner gave an opinion that the right hip DJD was not 
excessive in the past.  X-ray results did indicate DJD of the 
right hip.  The examiner reviewed the claims file and 
determined that the veteran's current right hip condition was 
primarily related to her fall while at the post office and 
also could be attributed to aggravation related to her pes 
planus and foot condition, given the occupational toll of 
working in the postal service and extensive walking involved.  
The examiner opined that the aggravation was 50 percent or 
less.  

The report of an April 2005 addendum to the January 2005 was 
conducted by a physician and clarified the etiology opinion 
regarding the right hip disorder.  The examiner reviewed the 
veteran's records from the claims files and opined that there 
was less than a 50/50 probability that the service-connected 
bilateral foot disease has aggravated her hip pain as there 
was not much mention of this pain prior to her fall at the 
Post Office.  

The veteran submitted a report from the Medical Director of 
the Rehabilitation Center at Baptist Hospital, which was 
undated but made reference to procedures done in October 
2006.  This doctor wrote that he was advised by the veteran 
that she is service-connected for "flat feet" and is 
currently evaluated as 30 percent disabling for this problem.  
She then developed progressive pain in her right hip and was 
found to have progressive arthritis much more involving the 
right hip than left.  She failed to respond to conservative 
treatment and underwent a right hip total arthroplasty in 
October 2006.  Due to osteoporosis she also sustained a small 
fracture of her right femur, which had to be addressed as 
well.  After surgery she entered rehabilitation in October 
2006.  This doctor stated that he is the veteran's attending 
physician and that on examination the veteran was found to 
have a weak ankle in plantar flexion and eversion and also 
had decreased sensation of the plantar surface and top of her 
foot.  She told him that she had always been like this and 
that she thought her hip problem was related to her foot 
problem.  She was noted to have undergone electrodiagnostic 
studies and nerve conduction studies that revealed nerve 
damage, which the doctor emphasized was present before her 
hip surgery.  The physician attached the findings from the 
electrodiagnostic studies which were concluded to show 
electrophysiological evidence best explained by right 
lumbosacral plexopathy, the presence of superimposed 
radiculopathy cannot be excluded.  Based on the above noted 
findings and the veteran's history, it was this doctor's 
opinion that the veteran's foot problem reflects previously 
unrecognized prior nerve injury in the right leg.  
Abnormalities in the gait due to nerve damage led to 
osteoporosis in the right leg and early development of 
arthritis.  Because of this, the doctor opined that the 
veteran's hip problem is causally related to her service-
connected foot problem.  

After consideration of all of the medical evidence, the Board 
finds that there is a balance of unfavorable and favorable 
evidence as to whether the right hip arthritis is shown to be 
secondary to her service-connected pes planus.  Thus the 
unfavorable and favorable evidence is in equipoise.  

Although she was seen in service for some complaints related 
to her right hip in January 1979, such complaints appeared to 
be acute and transitory and were not shown to be present on 
the August 1981 separation examination.  Thereafter she did 
not have any right hip complaints until October 1995 nearly 
20 years after service.  After October 1995 she did not have 
persistent right hip complaints until after she injured her 
right hip in the January 1998 fall at work.  Thus the 
evidence is clearly against service connection on a direct 
basis.  

Regarding secondary service connection, the examiner in the 
January 2005 VA examination stated that while the veteran's 
current right hip condition was primarily related to her fall 
while at the Post Office, it also could be attributed to 
aggravation related to her pes planus and foot condition, 
given the occupational toll of working in the postal service 
and extensive walking involved.  This opinion which was 
somewhat favorable, although equivocal, raised the 
possibility of some aggravation by the service-connected pes 
planus.  This opinion was noted to have been provided by a 
nurse practitioner.  

However an addendum by a VA examiner who was the physician 
who drafted an opinion in April 2004 and further clarified 
the causation of the right hip disorder.  This examiner, who 
examined the claims file, opined that there was less than a 
50/50 probability that the service-connected bilateral foot 
disease has aggravated her hip pain as there was not much 
mention of this pain prior to her fall at the Post Office.  
This opinion, based on review of the claims file, to include 
service medical records, reflects that the veteran's right 
hip disorder is more than likely due to the post-service 
injury and less than likely is being aggravated by the pes 
planus.  This unfavorable opinion from a physician outweighs 
the opinion from the nurse practitioner in this instance.  

However, this unfavorable opinion is balanced by the 
favorable opinion from the Medical Director of the 
Rehabilitation Center at Baptist Hospital who was the 
attending physician for the veteran after her October 2006 
hip replacement surgery.  This doctor after obtaining her 
history which included the bilateral pes planus, as well as 
clinical observation and review of electrodiagnostic findings 
opined that her right hip problems were caused by her 
service-connected pes planus.

The Board finds that the unfavorable evidence in this case is 
equally balanced by the favorable evidence.  As the balance 
of the evidence is in equipoise, the benefit-of-the-doubt 
doctrine applies.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-56 (1990).  Thus, affording the 
veteran the benefit of the doubt, service connection is 
warranted for arthritis of the right hip as secondary to her 
service-connected bilateral pes planus.  


ORDER

Service connection is granted for arthritis of the right hip.


REMAND

The veteran also maintains she is entitled to service 
connection for degenerative disc disease of the lumbosacral 
spine and a bilateral knee disability as secondary to her 
service-connected bilateral pes planus.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, it appears that 
after the Board's December 2006 remand ordering additional 
development, in particular a VA examination, the AOJ 
conducted such development, with the report of a February 
2007 VA examination now of record.  However, prior to the AOJ 
having the opportunity to consider this evidence, the claims 
file containing this additional evidence was forwarded to the 
Board.  As a result, the Board does not have the authority to 
consider this additional evidence without the AOJ's initial 
consideration of it.  38 C.F.R. § 20.1304 (2006).

The case is REMANDED to the RO for the following action:

After undertaking any development deemed 
necessary, the AOJ should review the 
record, including the additional evidence 
developed since the Board's December 2006 
remand, and readjudicate the remaining 
issues on appeal.  If any of the benefits 
requested on appeal are not granted to the 
appellant's satisfaction, the AOJ should 
issue a Supplemental Statement of the 
Case, which includes notice of all 
relevant action taken on the issues.  A 
reasonable period of time for a response 
should be afforded before the case is 
returned to the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  No action is required 
of the veteran until she is otherwise notified by the AOJ.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


